Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 23 May 2022 is acknowledged.
Claims 7-9, 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May 2022.

	Claims 1-6, 10-15 and 19 stand pending and are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to methods, electronic device and systems for determining if two separated databases, particular, distributed ledgers, share a common history.
	Patent eligibility is a question of law that is reviewable de novo. Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. In interpreting this statute, the Supreme Court emphasizes that patent protection should not preempt “the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Benson”); Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012) (“Mayo”); Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217–18 (2014) (“Alice”). The rationale is that patents directed to basic building blocks of technology would not “promote the progress of science and useful arts” under the U.S. Constitution, Article I, Section 8, Clause 8, but instead would impede it. Accordingly, laws of nature, natural phenomena, and abstract ideas, are not patent-eligible subject matter. Thales Visionix Inc. v. United States, 850 F.3d 1343, 1346 (Fed. Cir. 2017) (citing Alice, 573 U.S. at 216– 17). The Supreme Court set forth a two-part test for subject matter eligibility in Alice (573 U.S. at 217–19). The first step is to determine whether the claim is directed to a patent-ineligible concept. Id. (citing Mayo, 566 U.S. at 76–77). If so, then the eligibility analysis proceeds to the second step of the Alice/Mayo test in which we “examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 72, 79). There is no need to proceed to the second step, however, if the first step of the Alice/Mayo test yields a determination that the claim is directed to patent eligible subject matter. The Patent Office has revised its guidance for how to apply the Alice/Mayo test in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (the “Revised Guidance”). Under the Revised Guidance, we first look to whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and (2) additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) § 2106.05(a)–(c), (e)–(h)). 84 Fed. Reg. at 51–52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Revised Guidance, 84 Fed. Reg. at 54. When the judicial exception is so integrated, then the claim is not directed to a judicial exception and is patent-eligible under § 101. Revised Guidance, 84 Fed. Reg. at 54. Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an inventive concept. Revised Guidance, 84 Fed. Reg. at 56; Alice, 573 U.S. at 217–19, 221. Evaluation of the inventive concept involves consideration of whether an additional element or combination of elements (1) adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or (2) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
	USPTO Step 1 – Do the claims recite a statutory category of invention? 
	The claims nominally satisfy a statutory category of invention.  	The analysis proceeds to the first step of Alice/Mayo.

Alice/Mayo—Step 1 (Abstract Idea)
USPTO Step 2A–Prongs 1 and 2 identified in the Revised Guidance
USPTO Step 2A—Prong 1 (Does the Claim Recite a Judicial Exception?)
Turning to the first step of the Alice inquiry (Step 2A, Prong 1 of the Revised Guidance), the Examiner finds the independent claims are directed to an abstract idea because the claims recite “determining if two separated distributed ledgers share a common history.” Where the distributed ledger is described as a distributed database that can maintain a continuously growing list of data records secured from tampering and revision.
	The claims invoke the creation of data, usage of data, the recordation of data, verifying data.  All of these steps/elements do not require the use of a computer or rely upon a computer for nominal, generic functionality.  In particular, such underlying steps of determining a common history can be done in the human mind or via the use of pen & paper; the distributed ledgers are not inherently tethered to electronic devices nor they themselves a novel/non-obvious data structure.  The underlying process would be performed exactly the same with in the human mind or with pencil and paper.  Thus all of the limitations are in fact a mental process and certain methods of organizing human activity; See MPEP §§ 2106.04(a)(2)(II)-(III).  While the claims do recite some functional steps, the underlying operations recited in the claim are acts that could be  performed mentally and by pen & paper without the use of a computer.  Our reviewing court has concluded that mental processes include similar concepts of collecting, manipulating and providing data.  See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (the Federal Circuit held “the concept of . . . collecting data, . . . recognizing certain data within the collected data set, and . . . storing that recognized data in a memory” ineligible); and Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes).  However, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  We now turn to USPTO Step 2A, Prong 2, of the Revised Guidance to determine whether the abstract idea is integrated into a practical application. See Revised Guidance, 84 Fed. Reg. at 54–55. 
	Also, the Examiner holds the claimed invention does not improve a computer or its components’ functionality or efficiency, or otherwise changes the way those devices function, at least in the sense contemplated by the by the Federal Circuit in Enfish LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016). The claimed self-referential table in Enfish was a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Enfish, 822 F.3d at 1339.   The Examiner maintains the claimed invention, while necessarily utilizes a computing device, is not rooted in computer technology, but merely utilizes a computing device to execute the process faster or more efficiently than doing so manually, any speed or efficiency increase comes from the capabilities of the generic computer components—not the recited process itself. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (citing Bancorp Services, LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)); see also Intellectual Ventures I LLC v. Erie Indemnity Co., 711 F. App’x 1012, 1017 (Fed. Cir. 2017) (non-precedential) (“Though the claims purport to accelerate the process of finding errant files and to reduce error, we have held that speed and accuracy increases stemming from the ordinary capabilities of a general-purpose computer ‘do not materially alter the patent eligibility of the claimed subject matter.’” (citation omitted)). Like the claims in FairWarning, the focus of the claims are not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095. Nor is this invention analogous to that which the court held eligible in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016).

USPTO Step 2A—Prong 2 (Integration into Practical Application)
	Under Revised Step 2A, Prong Two of the Revised Guidance, the Examiner discern no additional element or combination of elements recited in Applicant’s claims that may have integrated the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 54–55.  The Examiner further points out that the additional elements of the claims are nominal.  The claims do not recite specific types of additional elements or their operations, thereby requiring no improvements to computing or data processing technologies.  Such elements do not: (1) improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for generic computing elements); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See MPEP §§ 2106.05(a)–(c), (e)–(h); Ans. 7–8; Final Act. 7.) As a result, the claim’s recited additional elements are not indicative of “integration into a practical application,” and are not enough to distinguish the steps of the independent claims from describing a mental process. See Revised Guidance, 84 Fed. Reg. at 54–55.
	Accordingly, under Step 2A, Prong 2, claims 1-20  do not recite “additional elements that integrate the [judicial] exception into a practical application,” and are directed to an abstract idea in the form of a mental process. Revised Guidance, 84 Fed. Reg. at 52, 54. Therefore, we proceed to USPTO Step 2B, The Inventive Concept. 
Alice/Mayo—Step 2 (Inventive Concept)
USPTO Step 2B identified in the Revised Guidance
	USPTO Step 2B of the Alice two-step framework requires us to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the judicial exception. Alice, 573 U.S. at 221; see also Revised Guidance, 84 Fed. Reg. at 56. As discussed above, the independent claims include additional elements that are nominally recited and relied upon when performing the underlying process when considered individually and in an ordered combination, correspond to nothing more than generic and well-known components and operations used to implement the abstract idea.  In other words, we find that the additional elements, as claimed, are well-understood, routine, and conventional and “behave exactly as expected according to their ordinary use.” (See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 615 (Fed. Cir. 2016); Final Act. 7; Ans. 7–8.) Thus, implementing the abstract idea with these generic and well-known elements “fail[s] to transform that abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 221.  

	Claims 10-15 are rejected under 35 U.S.C. 101 because the claims are a system comprising one or more nodes.  The broadest reasonable interpretation of the claimed one or more nodes is a software component; the specification does not appear to provide an explicit definition. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007) and In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994). The broadest reasonable interpretation of the recited memory is a signal; the specification appears silent as to the broadest and reasonable interpretation of the recited memory. The broadest reasonable interpretation does not expressly exclude transitory signals. It has been noted that the ordinary and customary meaning of "computer readable storage medium" or a memory, to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media. See Ex parte Mewherter (Appeal 2012-007682) (Precedential). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter). Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101. In re Nuijten , 500 F.3d 1346, 1354 (Fed. Cir. 2007). Accordingly, the claims present a scenario where there are multiple covered embodiments, and not all covered embodiments are patent-eligible; those embodiments are potentially directed to both software and signals. The subject matter of the claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter. If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009). “The MPEP instructs that when a claim covers ‘both statutory and non-statutory embodiments,’ it is not eligible for patenting. MPEP § 2106 (9th ed. Mar. 2014.).” quoting Mentor Graphics v. Synopsys (Fed. Cir. Mar. 16, 2017, Precedential).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2 and 11 each recite “a common history” and it is unclear as to whether the recited common history is referring to the previously recited common history or a distinct common history.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claims 3 and 12 each recite “the content” and lacks antecedent basis.
	Claims 3 and 12 each recite “a distributed ledger” and it is unclear as to whether the recited distributed ledger is referring to the previously recited c distributed ledger or a distinct distributed ledger.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claims 4 and 13 each recite “a distributed ledger” and it is unclear as to whether such language is referring to any previously recited distributed ledger or a distinct distributed ledger.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Claims 5 and 14 each recite “the same original distributed ledger” and lacks antecedent basis.
	Claims 6 and 15 each recite “the case that” and lacks antecedent basis.
	Claims 6 and 15 each recite “a distributed ledger” and it is unclear as to whether such language is referring to any previously recited distributed ledger or a distinct distributed ledger.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Any claim not specifically addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biggs et al (U.S. Pat App Pub 2017/0048217 A1), hereinafter referred to as Biggs or Carey et al (U.S. Pat App Pub 2018/0165476 A1).
	Re claims 1, 10 and 19: Biggs teaches a method comprising, a system comprising one or more nodes that are configured to implement a distributed ledger, electronic device comprising a processor configured to: determine if two separated distributed ledgers share a common history (Figs 3A & 3B; ¶7; ¶43-¶45; ¶101).
	Alternatively, Carey teaches a method comprising, a system comprising one or more nodes that are configured to implement a distributed ledger, electronic device comprising a processor configured to: determine if two separated distributed ledgers share a common history (Fig 4; ¶30-¶31; ¶39-¶40; Fig 5; ¶44-¶45; Fig 6; ¶46-¶54).
	Re claims 2 and 11: Biggs or Carey teaches determining if two separated distributed ledgers share a common history comprises using a challenge response authentication scheme (Biggs: Id; Carey: Id).
	Re claims 3 and 12: Biggs or Carey teaches the challenge response authentication scheme is configured to base challenges on the content of a distributed ledger (Biggs: Id; Carey: Id).

Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Signorini et al (U.S. Pat App Pub 2019/0182284 A1), hereinafter referred to as Signorini.
	Re claims 1, 10 and 19: Signorini teaches a method comprising, a system comprising one or more nodes that are configured to implement a distributed ledger, electronic device comprising a processor configured to: determine if two separated distributed ledgers share a common history (Figs 5 & 6; ¶45-¶47; page 3, claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al (U.S. Pat App Pub 2017/0048217 A1), hereinafter referred to as Biggs or Carey et al (U.S. Pat App Pub 2018/0165476 A1), in view of Chen et al (U.S. Pat App Pub 2018/0219669 A1),  hereinafter referred to as Chen.
	Re claims 4 and 13: Biggs or Carey teaches all the limitations of claims 2 and 11 previously stated.  Biggs or Carey also teaches as a challenge, a distributed ledger is requested to return a hash of a block of the distributed ledger (Biggs: Id).
	Chen teaches as a challenge, a distributed ledger is requested to return a hash of a block of the distributed ledger (Fig 5; ¶41-¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Biggs or Carey with the teachings of Chen, for the purpose of validating the integrity of data contained within a blockchain; doing so has the known benefit of detecting compromise of a blockchain.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al (U.S. Pat App Pub 2017/0048217 A1), hereinafter referred to as Biggs or Carey et al (U.S. Pat App Pub 2018/0165476 A1), in view of Kasper (U.S. Pat 9875510 B1), hereinafter referred to as Kasper.
	Re claims 5 and 14: Biggs and Carey teaches all the limitations of claims 1 and 10 as previously stated.
	Kasper teaches merging the two distributed ledgers if the determination has revealed that the two distributed ledgers are forks of the same original distributed ledger (Fig 7; col 23, line 47 – col 24, line 31; Figs 10A & 10B; col 19, line 7 – col 22, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Biggs or Carey with the teachings of Kasper, for the purpose of synchronizing transactions amongst committed transactions whilst also removing double spent transactions; doing so has the known benefit of committing transactions from a forked chain while removing duplicated transactions.
	Re claims 5 and 14: Biggs and Carey teaches all the limitations of claims 1 and 10 as previously stated.
	Kasper teaches the determining if two forks share a common history is carried out in the case that a communication between two forks of a distributed ledger is reestablished (Fig 7; col 23, line 47 – col 24, line 31; Figs 10A & 10B; col 19, line 7 – col 22, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Biggs or Carey with the teachings of Kasper, for the purpose of synchronizing transactions amongst committed transactions whilst also removing double spent transactions; doing so has the known benefit of committing transactions from a forked chain while removing duplicated transactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435